Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold Announces Option Agreement in Yerington District with Bronco Creek Exploration VANCOUVER, Sept. 25 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE Amex:EGI; Frankfurt:EKA - "Entree" or the "Company") announces that the Company has entered into an agreement with Bronco Creek Exploration Inc. ("Bronco Creek"), a private exploration company based in Arizona, to explore for and develop porphyry copper targets in the Yerington district of western Nevada. Bronco Creek has assembled a land package of 214 claims covering over 1,760 hectares (4,350 acres) known as the Roulette Property. The Roulette Property adjoins and is directly south of the Blackjack Property currently under option with HoneyBadger Exploration Inc. (TSX.V:TUF - "HoneyBadger"). Greg Crowe, Entree's President and CEO commented, "Our agreement with Bronco Creek on the Roulette Property represents a strategic addition to Entree's existing holdings in the area. Targets to be tested on the Blackjack Property could extend southward onto Roulette. The Yerington area has received limited attention since the 1980's, when Anaconda last mined the Yerington copper deposit. However, recent work has demonstrated the potential of this camp to host additional sizeable copper-gold resources. Entree is looking forward to working with Bronco Creek and HoneyBadger on exploration efforts in the coming months." Under the terms of the agreement with Bronco Creek, Entree may acquire an 80% interest in the Roulette Property by incurring expenditures of $1,000,000, making cash payments of US$140,000 and issuing 85,000 shares within three years. The minimum expenditure required in Year 1 is US$300,000, along with cash payments totaling US$90,000 and issuance of 72,500 shares. The agreement is subject to completion of due diligence and regulatory approval. Entree and Bronco Creek are planning an aggressive exploration program commencing in the fourth quarter 2009. This program will test numerous geological and geochemical targets along with anomalies defined by a recently completed high-definition airborne AirMt magnetotelluric survey. Foray in British Columbia Entree has reached an agreement with Taiga Consultants Ltd. to acquire the Crystal Property, located approximately 120 kilometres west-southwest of Prince George, BC. The Crystal Property comprises ten contiguous claims covering almost 4,800 hectares. Entree may acquire 100% interest, subject to a 1% NSR royalty, in the Crystal Property after completing $500,000 in exploration expenditures. The agreement is subject to completion of due diligence and regulatory approval. Greg Crowe noted, "The Crystal Property is an early stage molybdenum-copper prospect, but it covers a sizeable, strong geochemical anomaly that has never been tested. As this anomaly lies in an area of known molybdenum deposits, such as Thompson Creek's Endako Mine, Entree feels this potential acquisition represents a low cost entry into a molybdenum-copper camp that has generated significant interest." The Company plans to spend $50,000 in Q4 2009 to conduct prospecting, mapping, geochemical sampling and geophysical survey work to identify preliminary targets. These agreements further complement the Company's growing portfolio of copper-gold porphyry prospects in North America. Entree's strategy is to explore for large porphyry copper deposits, using the knowledge and experience gained by the technical team from working on projects in Mongolia and the Americas. ABOUT ENTREE GOLD INC. Entree Gold Inc. is a Canadian mineral exploration company focused on the worldwide exploration and development of gold and copper prospects. In North America, the Company is exploring for porphyry-related copper systems in Arizona and New Mexico under agreements with Empirical Discovery LLC, in Nevada through option agreements with HoneyBadger Exploration Inc. and Bronco Creek Exploration Inc. and in British Columbia through the agreement with Taiga Consultants Ltd. The Company is a large landholder in Mongolia, where it holds three exploration licenses comprising the 179,590 hectare Lookout Hill property.
